Title: To James Madison from James Monroe, 15 August 1806
From: Monroe, James,Pinkney, William
To: Madison, James


No. 3.Duplicate
Sir 
London August 15, 1806.

We have the honor to transmit herewith inclosed a Duplicate of our last under date of the 11th. instant.
Some circumstances have since occurred with which it is proper that you should be made acquainted.
On the 13th. we dined with Lord Grenville at his house in Downing Street, where we met the Lord Chancellor, Lord Howick, Lord Auckland, Marquis Wellesley, Lord Holland, Mr. Erskine, and several other persons of distinction.  After dinner it was mentioned to us by Lord Grenville, as well as by Sir Fras. Vincent, that Lord Auckland and Lord Holland had been appointed and commissioned to treat with us, that Sir Fras. Vincent had directions to communicate this circumstance to us, and that he would not fail to do so, formally, on the next day.  Sir Francis has not in fact made this Communication, but we doubt not we shall very soon receive it.
Just before we retired, Lord Auckland invited us to visit him in the country, "where, he added, "I trust we shall be able to do Some good to mankind, if your powers are sufficiently extensive.”  He seemed to suppose that we should be under the necessity of consulting our government, in the progress of our negotiation, upon questions to arise out of it.  To his enquiries on this head (which were connected with the most liberal and conciliating professions) it was replied that we had no reason to believe that our powers would be found to be in any essential particular inadequate to their object.  He did not explain the nature of the topics to which these doubts applied; but it is to be presumed that we shall not long be left to Conjecture them.
Mr. Erskine sails for the United States in the course of next week, as the successor of Mr. Merry.
(The calculation of the day is against the success of Lord Lauderdale’s mission.
It was insinuated to Mr. Monroe that his Note on the Subject of Captain Whitby’s improper conduct at New York, as not being comprehended within the objects of the joint Commission might be sent to Mr. Fox, and that it would now be attended to  He proposes to take immediate advantage of this suggestion and to transmit a copy of his note and of the answer to it as soon as it is received.  It was expressly stated, tho’ not in a manner to authorize the communication to be considered as an official act, that Captain Whitby was recalled and would be subjected to a trial by a Court Martial.)  We have the honor to be with great Consideration & Esteem, Sir, Your most obedient servants

Jas. Monroe
Wm. Pinkney

